Exhibit 10.3

 

 

CEVA, INC. 2011 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED AND PERFORMANCE STOCK UNIT AWARD

 

Grantee’s Name: [●]

 

You (the “Grantee”) have been granted Restricted Stock Units and Performance
Stock Units (the “Award”), subject to the terms and conditions of this Notice of
Restricted and Performance Stock Unit Award (the “Notice”), the CEVA, Inc. 2011
Stock Incentive Plan, as amended from time to time (the “Plan”) and the
Restricted Stock Unit Award Agreement (the “Award Agreement”) attached hereto,
as follows. Unless otherwise provided herein, the terms defined in the Plan
shall have the same defined meanings in this Notice. In the event of any
inconsistency or contradiction between any of the terms of this Notice and the
provisions of the Plan, the terms and provisions of this Notice shall prevail.

 

Date of Award: February 20, 2020

 

Vesting Commencement Date: February 20, 2020

 

Total Number of Restricted and Performance Stock Units Awarded (the “Units”):
[●] (the “Time-Based Units”) and [●] (the “PSUs”)

 

Time-Based Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Award Agreement, the Time-Based Units will vest in
accordance with the following schedule: 33.4% of the original number of
Time-Based Units on the first anniversary of the Vesting Commencement Date,
33.3% of the original number of Time-Based Units on the second anniversary of
the Vesting Commencement Date and the remaining 33.3% of the original number of
Time-Based Units on the third anniversary of the Vesting Commencement Date.

 

PSU Vesting Schedules:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Award Agreement, in each case as described below,
the PSUs shall vest as follows:

 

Relative TSR

 

50% of the PSUs may be earned and vest based on the Company’s TSR compared to
the TSR of the S&P 500 Index (the “Relative TSR PSUs”) during the TSR
Performance Period. If the S&P 500 Index is discontinued, a comparable index
will be selected by the Board in good faith and used for purposes of determining
the number of Relative TSR PSUs earned. 

 

“TSR Performance Period” means the one-year period commencing on January 1, 2020
and ending on December 31, 2020. 

 

“TSR” means the cumulative percentage change in stock price over the TSR
Performance Period, with dividends paid during the TSR Performance Period being
added to the stock price at the end of the TSR Performance Period. The price of
an entity’s stock at the beginning of the TSR Performance Period will be the
average closing stock price over the trading days in the 30 days immediately
preceding the start of the TSR Performance Period, and the stock price at the
end of the TSR Performance Period will be the average closing stock price over
the trading days in the last 30 days of the TSR Performance Period.

 

The Board shall calculate TSR in its sole discretion and the Board’s
determinations shall be final and binding.

 

The methodology for determining the number of Relative TSR PSUs eligible to vest
is described in Exhibit A.

 

1

--------------------------------------------------------------------------------

 

 

2020 License Revenue

 

50% of the PSUs may be earned and vest based on the Company’s achievement of the
2020 license and related revenue amount in the budget approved by the Board (the
“2020 License Revenue Target” and such PSUs, the “License Revenue PSUs”). The
Board shall determine achievement of 2020 License Revenue Target, in its sole
discretion and the Board’s determinations shall be final and binding. The
methodology for determining the number of License Revenue PSUs eligible to vest
is described in Exhibit A. 

 

 

The PSUs will become eligible to vest only if and to the extent that the
applicable performance goal is satisfied. In the event that the applicable
performance goal has been satisfied, then the PSUs will vest if and only to the
extent that the applicable service-based vesting requirements are satisfied.
PSUs that become eligible to vest based on satisfying the performance goal are
referred to as “Earned Relative TSR PSUs” and “Earned License Revenue PSUs”
(together, the “Earned PSUs”). In no event will (i) the Earned Relative TSR PSUs
exceed the Maximum Relative TSR PSUs (as defined in Exhibit A) and (ii) the
Earned License Revenue PSUs exceed Maximum License Revenue PSUs (as defined in
Exhibit A).

 

The Earned PSUs are subject to service-based vesting requirements that apply if
and only after any PSUs become Earned PSUs as follows: 33.4% of the Earned PSUs
on the first anniversary of the Vesting Commencement Date, 33.3% of the Earned
PSUs on the second anniversary of the Vesting Commencement Date and the
remaining 33.3% of the Earned PSUs on the third anniversary of the Vesting
Commencement Date.

 

During any authorized leave of absence, the service-based vesting of the Units
as provided in this Notice shall be suspended after the leave of absence exceeds
a period of 90 days. Service-based vesting of the Units shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity. The service-based vesting of the Units shall be
extended by the length of the suspension.

 

For purposes of this Notice and the Award Agreement, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.

 

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability. In the event of termination of the
Grantee’s Continuous Service for any reason, including death or Disability, any
unvested Units held by the Grantee immediately upon such termination of the
Grantee’s Continuous Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed Units and shall have all rights and interest in or related
thereto without further action by the Grantee.

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Award Agreement.

 

 

 

CEVA, Inc.,

a Delaware corporation

 

  By: Yaniv Arieli     Title: CFO     Date of Signature:
Date_Of_Signature_Manager      

 

  

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AWARD
AGREEMENT, THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR
RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE
GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT
WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Award Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan and the Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Award Agreement. The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Award Agreement shall be resolved by the Administrator in
accordance with Section 8 of the Award Agreement. The Grantee further agrees to
the venue selection and waiver of a jury trial in accordance with Section 9 of
the Award Agreement. The Grantee further agrees to notify the Company upon any
change in the residence address indicated in this Notice.

 

Date of Signature: Date_Of_Signature_Employee

 

Grantee Name: [●]

 

As part of the CEVA RSU grant you have recently received, we refer you to read
and be aware of the 2011 Prospectus and 2011 Stock Incentive Plan which can be
found in CEVA’s intranet.

 

3

--------------------------------------------------------------------------------

 

 

Exhibit A

 

The number of PSUs that vest (determined separately with respect to each
category of PSU, with each category representing 50% of the PSUs) will be
determined as follows (rounded down to the nearest whole share):

 

Relative TSR PSUs

 

Company TSR Compared to

S&P 500 Index (the “Index”)

TSR at End of the TSR

Performance Period

% of Relative TSR PSUs 

Earned

Number of Earned

Relative TSR PSUs

Below 90% of the Index’s TSR

0%

0

Equal to 90% of the Index’s TSR

90%

[●]

91% to 99% of the Index’s TSR

91% to 99%

[●]

Equal to the Index’s TSR

100%

[●]

110% of the Index’s TSR

120%

[●] (the “Maximum Relative TSR PSUs”)

 

If, at the end of the TSR Performance Period, the Company’s TSR is greater than
the Index’s TSR but less than 110% of the Index’s TSR, the Earned Relative TSR
PSUs will increase by 2% for each 1% increase in the Company’s TSR above the
Index’s TSR. To the extent the relevant TSR is not a whole percentage, the
number of Earned Relative TSR PSUs will be determined by applying linear
interpolation.

 

For example, the Earned Relative TSR PSUs would equal [●] if the average of the
Index’s TSR at the end of the TSR Performance Period is 20% and the Company’s
TSR at the end of the TSR Performance Period is 27%, subject to the three-year
service-based vesting period discussed above.

 

License Revenue PSUs

 

Percentage of 2020 License
Revenue Target Achieved

% of License Revenue
PSUs Earned

Number of Earned
License Revenue PSUs

Below 90%

0%

0

90%

90%

[●]

91% to 99%

91% to 99%

[●]

100%

100%

[●]

110%

120%

[●] (the “Maximum Earned License Revenue PSUs”)

 

 

If the Company’s 2020 License Revenue is greater than 100% of the 2020 License
Revenue Target but less than 110% of the 2020 License Revenue Target, the Earned
License Revenue PSUs will increase by 2% for each 1% increase in the 2020
License Revenue Target achieved. To the extent that the 2020 License Revenue
Target is achieved at a level that is not a whole percentage, the percentage of
the License Revenue PSUs that become Earned License Revenue PSUs will be
determined by applying linear interpolation.

 

For example, the Earned License Revenue PSUs would equal (i) [●] if the Company
achieves 95% of the 2020 License Revenue Target and (ii) [●] if the Company
achieves 104% of the 2020 License Revenue Target, subject to the three-year
service-based vesting period discussed above.

 

4